Citation Nr: 0516482	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  93-00 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a right knee scar, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
30 percent for limitation of flexion of the right knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic chondromalacia of the patella, right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim for 
an increased (compensable) rating for his service-connected 
right knee scar.  The veteran filed a timely appeal to this 
adverse determination.

The Board notes that in August 1999, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
right knee scar from noncompensably (zero percent) to 10 
percent disabling.  The Board notes that in a claim for an 
increased rating, "the claimant will generally be presumed 
to be seeking the maximum available benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 10 percent rating for his 
right knee scar.  Further, there is no written withdrawal of 
this issue under 38 C.F.R. § 20.204 (2003).  Therefore, the 
issue of an increased rating for the veteran's right knee 
scar remains in appellate status.

The veteran testified at a Travel Board hearing at the RO in 
November 2003 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

When this matter was previously before the Board in December 
2004 it was remanded to the RO for further development, which 
has since been accomplished.  The case is now before the 
Board for appellate consideration.

The issues of the veteran's entitlement to an initial 
disability rating in excess of 30 percent for limitation of 
flexion of the right knee and an initial disability rating in 
excess of 10 percent for traumatic chondromalacia of the 
patella, right knee, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's right knee scar has been found to be tender 
on examination.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a scar of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7804 (as in effect both prior to and on and after August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim was filed in July 1991, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, as well 
as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in February 
1992, in the statement of the case (SOC) issued in June 1992, 
in the supplemental statements of the case (SSOCs) issued in 
December 1998, August 1999 and March 2005, in the Board 
remands dated in December 1993, November 1997 and December 
2004, at the time of a hearing before the undersigned in 
November 2003, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in April 2003, August 2003 and December 
2004, the RO advised the veteran of the enactment of the 
VCAA, and provided him with detailed information about the 
new rights provided thereunder, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private outpatient treatment notes, VA outpatient treatment 
notes and examination reports, including repeated 
dermatologic examinations, and several personal statements 
made by the veteran in support of his claim.  The veteran 
testified before the undersigned at a hearing held at the RO 
in November 2003, and a transcript of his testimony has been 
added to the claims file.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003, 
August 2003 and December 2004 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated, and an SSOC was provided to the appellant in 
March 2005.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Indeed, the appellant 
has submitted numerous statements to VA showing why he 
believes he is entitled to a disability rating in excess of 
10 percent for his right knee scar.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

Evidence relevant to the current level of severity of the 
veteran's right knee scar includes the report of a VA scars 
examination conducted in June 1999.  At that time, 
examination revealed a 1 1/2 inch by 3/8 inch wide transverse 
scar of the upper pole of the right patella.  The scar was 
extremely sensitive to light touch.  Any pressure in that 
areas caused severe pain as did manipulation of the patella 
from side to side.  The examiner did not render a specific 
scar diagnosis.  However, he did comment that "The scar is 
not particularly prominent or significant as it is the 
underlying pathology which is causing his disability."  In a 
handwritten addendum to this report, the examiner stated that 
the scar was tender and painful on objective demonstration.  
However, he stated that, as noted in his earlier report, it 
was not the scar itself, but rather the underlying traumatic 
chondromalacia of the patella which was the main source of 
symptoms.  Accompanying this report are several photographs, 
which show a scar on the veteran's right knee.

At the time of the veteran's hearing before the undersigned 
in November 2003, he testified that his scar was tender to 
touch, and that it hurt more during times of bad weather.  

In December 2004, the Board remanded this issue to the RO for 
additional development.  Specifically, the Board noted that 
that effective August 30, 2002, subsequent to the time of 
issuance of the then-most recent SSOC, VA had revised the 
criteria for evaluating disorders of the skin, as codified at 
38 C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-49,599 (2002).  
As the record did not reflect that the veteran had been 
advised of these new criteria, or that the veteran's right 
knee scar had been evaluated thereunder, a remand to the RO 
for these actions was found to be required.

In addition, the Board observed that, based on a review of 
the veteran's file, it appeared that the veteran had last 
undergone a VA dermatologic examination for compensation 
purposes in June 1999, more than 5 years earlier.  As such, 
this examiner, of necessity, had not taken into account the 
revised schedular criteria which subsequently became 
effective on August 30, 2002.  Under such circumstances, the 
Board found that an additional VA examination needed to be  
undertaken prior to a final adjudication of the veteran's 
increased rating claim.
 
Therefore, in January 2005 the veteran underwent a new VA 
dermatologic examination.  At that time, the examiner noted 
that he had reviewed the veteran's claims file in conjunction 
with his examination.  The veteran did not complain of any 
particular symptoms related to his knee scar.  Examination at 
that time revealed a transverse wide scar at the upper third 
of his right knee which was 1 1/2 inches long and 3/8 inches 
wide.  The scar was very superficial and not attached to the 
underlying bone.  It had no local tenderness.  Following this 
examination, the examiner rendered a relevant diagnosis of a 
well healed scar on the right kneecap which was nontender and 
nonattached to the underlying bone.  The scar was well-healed 
and somewhat thick.  The examiner concluded that the scar was 
"well healed and not of any importance as far as symptoms."  
The examiner attributed the veteran's complaints of pain and 
limited motion to his underling chondromalacia patella and 
his possible right knee degenerative joint disease. 

The Board observes that while the veteran's claims file 
contains extensive VA and private outpatient treatment notes, 
which contain evidence of treatment for the veteran's right 
knee problems in general, these records do not appear to 
contain any findings relevant to the veteran's right knee 
scar per se.

The veteran's right knee scar has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.118, 
DC 7804, pursuant to which the severity of superficial scars 
that are tender and painful on objective demonstration are 
evaluated.  Under the provisions of this code in effect at 
the time the veteran perfected his appeal, a 10 percent 
rating was the only, and thus the maximum, rating warranted 
for superficial scars that are tender and painful on 
objective demonstration.  The Board observes that the 
provisions of DC 7804 were changed, effective August 30, 
2002.  These criteria are virtually identical to those in 
effect previously, and allow for a 10 percent rating for 
"scars, superficial, tender on examination."  Again, a 10 
percent rating the only, and thus the maximum, rating allowed 
under this code.  As the veteran has already been assigned 
the maximum 10 percent rating under DC 7804, a higher rating 
based upon either the prior or the current version of this 
code is not available.

Therefore, the Board has considered whether the veteran is 
entitled to a higher evaluation under the provisions of other 
related code sections.  However, in reviewing the diagnostic 
codes relating to scars in effect prior to August 30, 2002 
that would allow a rating in excess of the 10 percent rating 
already in effect, the Board observes that DC 7800 allowed 
for a rating up to 50 percent for disfiguring scars of the 
head, face or neck.  This section is not for application, as 
the veteran's scar is not on his head, face or neck.

The Board observes that the only other diagnostic code 
pertaining to scars which allowed for a rating in excess of 
10 percent prior to August 30, 2002 was DC 7801, which 
allowed for a rating up to 40 percent for scars due to third 
degree burns.  However, as the veteran's scars are not due to 
third degree burns, a rating under DC 7801 is not warranted.  

Furthermore, following a review of the criteria for rating 
skin disorders in effect on and after August 30, 2002, the 
Board finds that a rating in excess of the 10 percent rating 
currently in effect is not warranted.  A rating under the 
revised provisions of DC 7800, pursuant to which the severity 
of disfigurement of the head, face or neck is evaluated, is 
again not warranted because the veteran's scar is not so 
located.  While DC 7801 permits a rating up to 40 percent in 
certain circumstances, this code section applies only to 
scars that are deep or cause limited motion.  There is no 
evidence of either situation in the veteran's case.  In 
addition, both DC 7802 and DC 7803 allow for a maximum rating 
of only 10 percent, and thus would not permit a rating in 
excess of the 10 percent rating currently assigned.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's right knee 
scar.  The Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  As there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for a right knee 
scar is denied.


REMAND

In reviewing the veteran's claims file, the Board notes that 
in March 2005, the RO issued a rating decision granting 
service connection for limitation of flexion of the right 
knee, and assigning an initial 30 percent disability rating 
for this disability, effective June 14, 1999.  In this same 
decision, the RO also granted service connection for 
traumatic chondromalacia of the patella, and assigned an 
initial 10 percent rating for this disability, effective June 
14, 1999.  In April 2005, the RO received a statement from 
the veteran in which he maintained that "an increased 
evaluation for service connection for limitation of flexation 
[sic] of the right knee, service connection for traumatic 
chondromalacia of the patella right knee is warranted," and 
requested that the RO "please consider this communication as 
a NOTICE OF DISAGREEMENT submitted on behalf of the 
claimant."  This statement can be reasonably construed as a 
notice of disagreement (NOD) with the initial 30 percent and 
10 percent disability ratings assigned, respectively, for his 
service-connected limitation of flexion of the right knee and 
traumatic chondromalacia of the patella, right knee.  See 
38 C.F.R. § 20.201.  To date, a statement of the case (SOC) 
has not been issued for either of these issues.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court held that in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to direct that a SOC 
be issued.  As such, an SOC should be issued on the issues of 
entitlement to an initial disability rating in excess of 30 
percent for limitation of flexion of the right knee and an 
initial disability rating in excess of 10 percent for 
traumatic chondromalacia of the patella, right knee unless 
the veteran's claims are resolved in some manner, such as DRO 
review or a complete grant of benefits sought on appeal, or 
unless the claims are withdrawn.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The RO should provide the veteran and his 
representative with a statement of the 
case, with an appropriate period of time 
to respond, pertaining to the issue of 
entitlement to an initial disability 
rating in excess of 30 percent for 
limitation of flexion of the right knee 
and an initial disability rating in 
excess of 10 percent for traumatic 
chondromalacia of the patella, right 
knee, in accordance with all governing 
legal criteria, unless these matters are 
resolved by granting the benefits sought, 
or by the veteran's withdrawal of his 
NOD.  See 38 C.F.R. § 19.26 (2004); see 
also Manlincon, supra.  If, and only if, 
a timely substantive appeal is received, 
then these matters should thereafter be 
returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2004).

The purpose of this REMAND is to obtain additional 
adjudication , and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


